COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-245-CR





CHRISTOPHER L. ADAMS	 						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL 
COURT NO. 3 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Motion To Withdrawal Appeal” filed by Christopher L. Adams, pro se.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See id.;
 
Tex. R. App. P.
 43.2(f).

Appellant has also filed a motion to apply jail time served for an unrelated offense to his sentence in the judgment underlying this appeal.   Because we have dismissed the appeal, we dismiss the motion for want of jurisdiction.

 

PER CURIAM



PANEL M:	GARDNER, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: November 3, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.